DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/218,838 filed on 12/13/2018.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is being considered by the examiner.
Claim Objections
Claims 11-20 are objected to because of the following informalities: claim 11, line 3; a phrase “goove” should be read as “groove”.  Appropriate correction is required. Claims 12-20 depending upon the objected claim 11 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 5, 8; a forward splash “/” between “opening, closing” is confusing and indefinite because whether a ratio or a divisional symbol? Clarification is required. Claims 2-10 depending upon the rejected claim 1 are also rejected. Claim 11, lines 6 and 9; having the same issues; therefore, claims 11-20 are rejected. 
Re claim 3, line 1; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 6, 7, 10, 13-14, 17, 18, 20; having the same issues as mentioned are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 11,199,033 to Yi et al. (‘Yi’).
Re claim 1: Yi discloses a refrigerator 10, comprising: a refrigerator body 11 having a storage space (wherein 11 points to); a refrigerator door 200 rotatably installed in the refrigerator body to open and close the storage space; and a door opening/closing device 500 configured to selectively lock the refrigerator door to the refrigerator body, wherein the door opening/closing device 500 includes: a rod part 503 hinged to the refrigerator door 200 (Fig. 6) and having a hook-shaped first end 507 to be latched with a latching groove 420 of the refrigerator body; a door handle 504 coupled to a second end of the rod part 503 to rotate the rod part 503; and a first elastic member 508 configured to apply a resilient force to the second end of the rod part 503 in an upward direction (e.g. depending upon a reference point). 
Re claim 2: wherein the rod part 503 is hinged to an upper surface of the refrigerator door 200, and wherein the first elastic member 508 is inserted into the refrigerator door 200 on an upper side of the refrigerator door 200 and coupled at one end thereof to the second end of the rod part 503.
Re claim 3: (see also 112 2nd rejections above) wherein when the refrigerator door 200 is closed, the first end of the rod part 503 is inserted into the latching groove 420, and a lower surface of the rod part 503 contacts upper surfaces of both the refrigerator door 200 and the refrigerator body 11 (Fig. 6).
Re claim 4: wherein the door handle 504 is slidably coupled to the refrigerator door 200, and the rod part 503 is rotated when the door handle 504 slides (e.g. sliding via the elastic member).
Re claim 5: wherein the door handle 504 is coupled to the rod part 503 by one of: a wire and a link structure 504a.
Re claim 6: (see also 112 2nd rejections above) wherein when the door handle 504 slides downward, the second end of the rod part 503 is configured to rotate downward, and when the door handle 504 slides upward, the second end of the rod part 503 is configured to rotate upward (Fig. 6). Note, in referring with sliding upward or downward is equivalent with sliding outward or inward. 
Re claim 7: (see also 112 2nd rejections above) wherein when the other end of the rod part 503 is rotated upward with the refrigerator door 200 remaining closed, the first end of the rod part 503 is inserted and fixed into the latching groove 420, and when the second end of the rod part 503 is rotated downward with the refrigerator door 200 remaining closed, the first end of the rod part is removed from the latching groove 420 (Fig. 6).
Re claim 8: wherein the refrigerator body 11 includes a door opening assistance member 506 for applying an external force to the rod part 503 in an opening direction of the refrigerator door 200. 
Re claim 11: Yi discloses a refrigerator 10 having facilitated door opening 200 and sealing functionality, the refrigerator 10 comprising: a body 11 including a storage space (wherein 11 points to) and a latching groove 420; a door 200 rotatably installed in the body 11 to selectively open and close the storage space; and a door opening/closing device 500 configured to selectively secure the door 200 to the body 11 and to facilitate door opening, wherein the door opening/closing device 500 includes: a rod 503 hinged to the door 200 (Fig. 6) and comprising a hook-shaped 507 first end to be latched with the latching groove 420 of the body; a door handle 504 coupled to a second end of the rod 503 and configured to rotate the rod; and a first elastic member 508 configured to apply a force to the second end of the rod in an upward direction (Fig. 6).
Re claim 12: wherein the rod is hinged to an upper surface of the door, and wherein the first elastic member is inserted into the door on an upper side of the door and coupled at one end thereof to the second end of the rod. 
Re claim 13: (see also 112 2nd rejections above) wherein when the door 200 is closed, the first end of the rod 503 is inserted into the latching groove 420, and a lower surface of the rod contacts upper surfaces of both the door 200 and the body 11.
Re claim 14: wherein the door handle 504 is slidably coupled to the door 200, and the rod 503 is rotated when the door handle 504 slides (e.g. sling via the elastic member 508).
Re claims 15-16: wherein the door handle is coupled to the rod by a wire or a link structure 504a or 505.
Re claim 17: (see 112 2nd rejections above) wherein when the door handle 504 slides downward, the second end of the rod rotates downward, and when the door handle 504 slides upward, the second end of the rod rotates upward. Note, in referring with sliding upward or downward is equivalent with sliding outward or inward. 
Re claim 18: (see also 112 2nd rejections above) wherein when the second end of the rod 503 is rotated upward with the door remaining closed, the first end of the rod 503 is inserted and fixed into the latching groove 420, and when the second end of the rod 503 is rotated downward with the refrigerator door 200 remaining closed, the first end of the rod 503 is removed from the latching groove 420. Note, in referring with sliding upward or downward is equivalent with sliding outward or inward. 
Re claim 19: wherein the body 200 comprises a door opening assistance member 506 configured to apply an external force to the rod in an opening direction of the door 200.
 
Allowable Subject Matter
Claims 9-10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses the door opening assistance member includes: a cover portion having an internal space and coupled to an upper surface of the refrigerator body; a second elastic member disposed inside the cover portion; and a pressing portion coupled to the second elastic member and configured to make contact with the rod part (claim 9); claim 10 depending upon the objected claim 9 is also objected and claim 20 is objected to with the similar reason of the claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale